DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 

During the interview conducted March 5, 2021, Applicant and Examiner discussed support for the limitation “access class baring (ac-barring) per PLMN list”.  Applicant pointed to paragraph [0072].  There was no agreement in this interview regarding support for limitation as reflected by the Examiner Interview Summary Record mailed 3/10/2021.

The limitation in question, “access class baring (ac-barring) per PLMN list” refers to a “list”. A list is defined a plurality of items.  Here, instant paragraph [0072] discloses SIB2 includes information for each PLMN.  Here, there is no ac-barring per PLMN list. For example there is no teaching or suggestion in [0072] of a access class barring for a list such as 1. PLMN A, 2. PLMN B, 3. PLMN C. This would constitute a list.  As stated the claims teach ac-barring of new connection in a given PLMN.  What Applicant appears to be claiming is different.


Therefore, Mallick et al. (US 2010/0240338 A1) discloses an “action” that is “access barring” in [0034] “Second, the UE may check the access class barring information and redirect itself to another Radio Access Technology (RAT) or PLMN”. Mallick further teaches access class barring information, redirection information includes that of other PLMNs. Here, a plurality of PLMNs is referenced. 
In clarification, 3GPP does not specifically disclose however Mallick (referenced in NPL from disclosed Chinese Search Report NPL) discloses ac-barring per PLMN list (see [0045] discloses the barring “action”, of the redirection of the ac-barring first referenced in [0042], is in reference to multiple “PLMNs” as would relate to a list).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 36.331 V9.2.0 (2010-03) in further view of Mallick et al. (US 2010/0240338 A1).

 	Regarding claim 48-51, 3GPP (IDS) discloses a User Equipment (UE), method of a user equipment and eNB and an eNB, for a communication system comprising eNBs, for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity, the UE comprising:
a transceiver (see UE in fig. 5.3.3.1-2  on page 34) circuit configured to receive a system information block 2 (SIB2) (see SIB2 on page 35) that includes an access class barring (ac-barring) per PLMN the ac-barring per PLMN  comprising a plurality of ac-barring per PLMN entries (see ac-barringInfo on page 35, for SysteminformationblockType 2), each ac-barring per PLMN entry comprising an indication of a PLMN of at least one said operator and, for each indicated PLMN, an ac-Barringlnfo information element (IE) with an associated mobile originating data (ac-BarringForMO-Data) IE (see ac-barringforMO-data on page 35) .

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of 3GPP with that of Mallick. Doing so would conform to well-known standards and conventions in the art of invention where 3GPP already discloses SIB2 containing access cell barring information for various networks and Mallick specifically discloses “an eNB may be shared between multiple CNs (i.e., Public Land Mobile Networks (PLMNs))”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643